Citation Nr: 1454069	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right knee.

2.  Whether new and material evidence has been presented to reopen a service connection claim for degenerative arthritis of the lumbar spine, and if so, whether service connection may be granted.

3.  Whether new and material evidence has been presented to reopen a service connection claim for osteoarthritis and meniscal tear of the left knee, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In July 2011, the Veteran submitted a claim for individual unemployability.  Accordingly, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regard to the Veteran's claims to reopen his service connection claims for degenerative arthritis of the lumbar spine and osteoarthritis and meniscal tear of the left knee, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim, despite the determination reached by the RO.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

From a review of the claims file, it appears that there are outstanding treatment records.  The Veteran's January 1981 statement asserted that he had a knee operation that forced him not to finish his fall semester and leave school in January 1, 1981.  In a March 1981 statement, the Veteran stated he would have to go back for a second operation.  In a February 1981 statement, the Veteran stated that he went to the VA Hospital in West Roxbury, Massachusetts and they ran an arthrogram.  In October and November 2008, the Veteran stated he was treated at the Veteran's Hospital in West Roxbury, Massachusetts and had knee surgery there between July 1, 1974 and 1980.  In the Veteran's February 2012 VA Form 9, he contended that once his medical records are found, they will verify that his injuries are related to service.

In January 2009, the RO sent a request to the VAMC in Boston for VA outpatient treatment records from July 1, 1974 to 1980.  April 2009 and May 2011 letters from the VAMC in Boston noted that they were unable to locate any medical records for the Veteran.  The May 2011 letter instructed the RO to check with the Brockton campus.

The claims file does not contain treatment records from the VA Hospital in West Roxbury, Massachusetts or any treatment records showing the Veteran's knee surgery.  The only VA treatment records contained in the claims file are from June 2009 to April 2012 from the VAMC in Brockton and the VAMC in Boston.  As it appears that there may be outstanding treatment records pertinent to the Veteran's claims to reopen and his service connection claim, the Board finds that remand is necessary to ensure a complete record on which to decide his claims.  Specifically, treatment records from VA Hospital in West Roxbury, Massachusetts and the VAMC in Brockton from July 1974 to the present, that are not already of record, should be obtained.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment.  Any additional, pertinent VA or private treatment records should be physically or electronically associated with the file.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his lumbar spine, right knee, and left knee disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  The RO/AMC should specifically request all treatment records from VA Hospital in West Roxbury, Massachusetts and the VAMC in Brockton from July 1974 to the present, that are not already of record, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his lumbar spine, right knee, and left knee disabilities, the nature, extent and severity of his symptoms and the impact of the disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



